t c memo united_states tax_court wilfredo emilio rodriguez a minor steven w conner guardian commissioner of internal revenue respondent petitioner v docket no filed date c is guardian of the property of p a minor who is mentally and physically handicapped c arranged for p’s parents to transfer title of their home to c in his individual capacity c used p’s funds to satisfy the mortgage on the home c in his individual capacity then transferred title of the home to himself as p’s guardian c prepared p’s tax_return and claimed the dollar_figure first-time_homebuyer credit held p is not entitled to the first-time_homebuyer credit because he purchased the home from related_persons his parents see sec_36 economic_substance and step transaction doctrines applied steven w conner guardian for petitioner lynn m barrett for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 for failure to timely file a tax_return after a concession by respondent the issue for decision is whether petitioner is entitled to the dollar_figure first-time_homebuyer credit fthbc under sec_36 for findings_of_fact some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed wilfredo emilio rodriguez emilio resided in florida emilio was born in date to wilfredo and soledad rodriguez mr and mrs rodriguez emilio suffered trauma at birth and as a result is mentally and physically handicapped in date mr and mrs rodriguez purchased a home in middleburg florida the home and financed it with a mortgage of dollar_figure emilio and mr and mrs rodriguez have resided continuously in the home since date unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended respondent concedes the addition_to_tax under sec_6651 for failure to timely file a tax_return in emilio received net_proceeds of dollar_figure in settlement for the injuries he sustained at birth on date steven w conner mr conner was appointed guardian of the property of emilio guardian by the circuit_court fourth judicial circuit in and for clay county florida probate division the probate_court mr conner was appointed guardian because mr and mrs rodriguez are of humble means and are not financially sophisticated although no training is required to become a guardian mr conner is familiar with florida state guardianship provisions mr conner is presently guardian of the property of one other individual and was the guardian of the property of approximately three other individuals mr conner holds both bachelor’s and master’s degrees in accounting mr conner has been a certified_public_accountant c p a for approximately years and is a member of the florida institute of c p a s mr conner owns a c p a practice and has approximately employees mr conner’s areas of concentration include internal_revenue_service defense and tax planning mr conner spends percent of his time representing and defending businesses and individuals that the irs has decided to audit for one reason or another although mr conner professes not to be financially savvy he believes he is capable of making wise investments mr conner’s ultimate goal when investing is to make money mr conner presently owns and has previously owned various investment properties ranging from small commercial properties to multiacreage residential properties on date the probate_court issued an order authorizing a monthly allowance of dollar_figure to mr and mrs rodriguez from emilio’s funds on date the probate_court issued an order authorizing an increase in the monthly allowance from emilio’s funds to dollar_figure for the payment of medical and other bills for emilio at all relevant times mr and mrs rodriguez continued to receive the allowance of dollar_figure from emilio’s funds in early mr conner learned that mr and mrs rodriguez were experiencing financial difficulty and had missed several mortgage payments at some point before date mr conner petitioned the probate_court for an order authorizing a loan of dollar_figure from emilio’s funds to mr and mrs rodriguez to satisfy the mortgage on date the probate_court issued an order authorizing the loan at trial mr conner testified that on three separate occasions after date he contacted the holder of the mortgage on the home and informed the company that emilio intended to lend mr and mrs rodriguez the funds necessary to the order authorizing the loan indicates that the loan would be for a term of years at a rate of percent interest with a promissory note to balloon in years satisfy the mortgage thereby extinguishing the holder’s interest in the mortgage mr conner testified further that the mortgage holder was not willing to accept payment from emilio emilio and his parents never entered into the loan arrangement as contemplated by the date order of the probate_court also on date sec_36 was amended to allow to first-time homebuyers a refundable dollar_figure tax_credit that generally is not subject_to recapture at some point thereafter but before the following events mr conner researched sec_36 as amended sometime on or before date mr conner contacted the mortgage holder to ascertain the current balance of the mortgage on the home on date the mortgage holder issued a statement to mr conner indicating that the total payoff was dollar_figure the statement also states that in an effort to expedite and more efficiently process your payoff request write the loan number and borrower’s name or property address on the check the statement does not identify or otherwise specify from whom the check must originate on date mr conner transferred dollar_figure from emilio’s bank account to the escrow account of mr conner’s c p a firm on date mr and mrs rodriguez executed a warranty deed transferring the home to mr conner in his individual capacity the warranty deed was prepared by mr conner although mr and mrs rodriguez signed over the title of the home to mr conner they did not receive anything of monetary value from mr conner in exchange on date a cashier’s check was purchased by mr conner’s c p a firm for dollar_figure and sent to the mortgage holder in satisfaction of mr and mrs rodriguez’s mortgage on the home mr conner testified at trial that he purchased the home as an investment however before taking title to the home mr conner did not have the home inspected nor did he obtain an independent appraisal of the fair_market_value of the home mr conner stated at trial that he did not know the fair_market_value of the home at the time of the transfer mr and mrs rodriguez never paid rent to mr conner mr conner testified at trial that he was not concerned about the risk involved in the transaction because even if i didn’t collect rent for a year it wasn’t going to make a whole lot of difference in my economic gain as a property holder we note that the record includes a property record card from the clay county property appraiser indicating that the just value of the home on date was dollar_figure but the property record card is dated date well after the events described herein on date just days after mr and mrs rodriguez transferred title of the home to mr conner mr conner executed a warranty deed in his individual capacity transferring the home to himself as guardian the warranty deed was prepared by mr conner that same day mr conner in his individual capacity as seller and mr conner as guardian and buyer executed a purchase and sale agreement listing a purchase_price for the home of dollar_figure on date the mortgage holder executed a release of mortgage because the mortgage had been fully paid both the date warranty deed and the date warranty deed were recorded simultaneously on date on date following the transfers of the home on may and mr conner prepared and signed emilio’s federal_income_tax return on that return mr conner claimed an dollar_figure fthbc under sec_36 relating to emilio’s purchase of the home the genesis of the events described above that culminated in the claiming of the sec_36 credit on emilio’s return is revealed in a letter dated date sent by mr conner to mrs rodriguez which letter reads in part as follows this letter is written to summarize our conversation regarding the purchase of your home by me i will purchase the home for the payoff amount from the mortgage holder the payoff amount is approximately dollar_figure you said that you were satisfied to make this transaction because you and mr rodriguez have been unable to make the mortgage payments you will receive no funds from the purchase continued in the notice_of_deficiency respondent determined inter alia that emilio was not eligible for the fthbc opinion generally sec_36 and b allows a credit of up to dollar_figure to a first-time_homebuyer of a principal_residence in the united_states pursuant to sec_36 the fthbc for the purchase of a principal_residence in may be claimed on either the taxpayer’s or federal_income_tax return however under sec_36 the fthbc is not available to a taxpayer who purchases a home from a related_person under sec_36 related_persons include direct ancestors such as parents sec_267 c continued after this purchase i will own the house that you presently live in because of the difficulty of negotiating the close with the mortgage holder it may take some time to actually close the loan your evidence of the sale will be the release of lien mortgage from the mortgage holder and signing of the warranty deed transferring title to me after the sale to me is complete we will discuss whether it makes sense for you to rent the house from me or me to sell the house to emilio the requirement under sec_36 that the taxpayer attain years of age before the date of the purchase to qualify for the fthbc is effective for purchases after date worker homeownership and business assistance act of publaw_111_92 123_stat_2991 mr conner contends that he as guardian purchased the home from himself in his individual capacity such that emilio is eligible for the fthbc respondent contends that the purchase of the home by mr conner in his individual capacity from mr and mrs rodriguez lacks economic_substance and that as a result of the application of the step_transaction_doctrine emilio effectively purchased the home from his parents mr and mrs rodriguez therefore in respondent’s view emilio is not eligible for the fthbc because he purchased the home from related_persons as defined in sec_36 we agree with respondent federal tax law is concerned with the economic_substance of the transaction under scrutiny and not the form by which it is masked 866_f2d_1336 11th cir see also 324_us_331 the incidence of taxation depends upon the substance of a transaction to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 293_us_465 finding the economic_substance of a transaction to be controlling and stating to hold otherwise would be to exalt artifice above reality and to deprive the statutory provision in question of all serious purpose see generally 862_f2d_1486 11th cir affg 87_tc_1087 when the form of the transaction has not in fact altered any cognizable economic relationships we will look through that form and apply the tax law according to the substance of the transaction 79_tc_714 affd 731_f2d_1417 9th cir the legitimacy of a transaction under state law has no bearing on the economic_substance analysis id conversely if the substance of a transaction accords with its form then the form will be upheld and given effect for federal tax purposes see 361_f2d_93 5th cir affg 42_tc_1137 in commissioner v court holding co supra pincite the supreme court explained the step_transaction_doctrine stating the tax consequences which arise from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transaction must be viewed as a whole and each step from the commencement of negotiations to the consummation of the sale is relevant a sale by one person cannot be transformed for tax purposes into a sale by another by using the latter as a conduit through which to pass title the economic_substance and step transaction doctrines require a searching analysis of the facts to see whether the true substance of the transaction is different from its form or whether the form reflects what actually happened 61_tc_770 the issue of whether any of those doctrines should be applied involves an intensely factual inquiry see 85_tc_309 see also 78_tc_55 affd 706_f2d_1087 11th cir mr conner contends that emilio did not purchase the home directly from his parents because the mortgage holder would not accept payment directly from emilio however it is well established that the court is not required to accept the self- serving testimony of petitioner as gospel 87_tc_74 in 58_tc_560 we observed that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life mr conner did not introduce any documents regarding the alleged refusal of the mortgage holder to accept payment from emilio nor did mr conner call as a witness a representative of the mortgage holder to corroborate his testimony in this regard it is also well established that a party’s failure to call a critical witness may give rise to a presumption that if called such witness’ testimony would not have been favorable to the party 6_tc_1158 affd 162_f2d_513 10th cir mr conner researched sec_36 before the purchase and sale of the home and concluded that he was not a related_person vis-a- vis emilio under sec_36 mr conner must also have concluded that a purchase by emilio directly from mr and mrs rodriguez would make emilio ineligible for the fthbc because mr and mrs rodriguez were related_persons under sec_36 for federal_income_tax purposes the term sale is given its ordinary meaning and is generally defined as a transfer of property for money or a promise to pay money 77_tc_1221 citing 380_us_563 mr and mrs rodriguez however did not receive any money from mr conner for the purported sale of their home mr conner would have us believe that mr and mrs rodriguez transferred title for no money and without knowing whether they were going to be renting the home from mr conner or whether title would be transferred to emilio but in fact mr conner transferred the exact payoff amount from emilio’s bank account into the c p a firm’s escrow account before both the transfer of title from mr and mrs rodriguez to mr conner and the purchase of the cashier’s check by mr conner as previously stated a sale by one person cannot be transformed for tax purposes into a sale by another by using the latter as a conduit through which to pass title commissioner v court holding co u s pincite mr conner orchestrated the purchase and sale of the home to make it appear as if emilio purchased the home from mr conner in his individual capacity however the record demonstrates that mr conner was a mere conduit through which to pass title from mr and mrs rodriguez to emilio thus we disregard the intermediate transfer of title from mr and mrs rodriguez to mr conner in his individual capacity and instead compress the transaction into a single event which was a purchase by emilio from mr and mrs rodriguez his parents in other words mr conner structured the form of the transaction in an attempt to qualify emilio for the fthbc but the true substance of the transaction was a purchase from related_persons as described in sec_36 because emilio purchased the home from related_persons he is not entitled to the fthbc under sec_36 conclusion finally in reaching the conclusion described herein we have considered all arguments made by emilio and to the extent not mentioned above we find them to be moot irrelevant or without merit to give effect to the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the addition_to_tax
